Exhibit 10.3
EXECUTION COPY
 
INSURANCE MATTERS AGREEMENT
among
NORTHROP GRUMMAN CORPORATION,
NEW P, INC.,
and
HUNTINGTON INGALLS INDUSTRIES, INC.
Dated as of March 29, 2011
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
Section 1.1 Table of Definitions
    1  
Section 1.2 Certain Defined Terms
    2  
Section 1.3 Other Capitalized Terms
    2  
 
       
ARTICLE II SHIPBUILDING INSURANCE POLICIES
    2  
Section 2.1 Assignment of Shipbuilding Insurance Policies
    2  
Section 2.2 Assumption of Risk
    3  
Section 2.3 Assumption of Amounts Payable
    3  
Section 2.4 Further Assurances
    3  
Section 2.5 Pending Claims
    3  
 
       
ARTICLE III RETAINED INSURANCE POLICIES
    3  
Section 3.1 Assignment of Retained Insurance Policies
    3  
Section 3.2 Pre-Distribution Occurrences
    4  
Section 3.3 HII’s Financial Obligations for the Retained Insurance Policies
    4  
Section 3.4 Assumption of Risk
    4  
Section 3.5 Directors’ and Officers’ Insurance
    4  
Section 3.6 Northrop Grumman Risk Management Inc. Insurance Policies
    5  
Section 3.7 Replacement Insurance Policies
    5  
Section 3.8 Insurance Company Bankruptcy or Insolvency
    5  
 
       
ARTICLE IV COOPERATION
    5  
Section 4.1 Cooperation in Claims Handling
    5  
Section 4.2 Information
    5  
Section 4.3 Retention of Insurance Policies
    6  
Section 4.4 Certain Actions
    6  
Section 4.5 Allocation of Amounts
    6  
Section 4.6 No Agreement to Provide Insurance Management or Risk Management
Services
    6  
Section 4.7 Outside-Entity Insurance Policies
    6  
 
       
ARTICLE V GENERAL PROVISIONS
    6  
Section 5.1 Effect if Distribution Does Not Occur
    6  
Section 5.2 Incorporation of Separation Agreement Provisions
    7  

i



--------------------------------------------------------------------------------



 



     INSURANCE MATTERS AGREEMENT, dated as of March 29, 2011 (this “Insurance
Matters Agreement”), among Northrop Grumman Corporation, a Delaware corporation
(“NGC”), New P, Inc., a Delaware corporation (“New NGC”), and Huntington Ingalls
Industries, Inc., a Delaware corporation (“HII”).
RECITALS
     A. The parties to this Insurance Matters Agreement, together with certain
Subsidiaries of NGC, have entered into the Separation and Distribution Agreement
(the “Separation Agreement”), dated as of the date hereof.
     B. Pursuant to the Separation Agreement, the business of NGC will be
separated into two publicly traded companies: (a) HII, which following the
Separation (as defined in the Separation Agreement) will own and conduct,
directly and indirectly, the Shipbuilding Business (as defined in the Separation
Agreement), and (b) New NGC, which following the Separation will own and
conduct, directly and indirectly, the Retained Business (as defined in the
Separation Agreement).
     C. NGC, its Subsidiaries, and their respective predecessors have
historically maintained various Insurance Policies (as defined below) providing
coverage for the Shipbuilding Business and the Retained Business.
     D. The parties desire to enter into this Insurance Matters Agreement to
allocate, among themselves, rights in the Insurance Policies and related
coverages.
AGREEMENT
     In consideration of the foregoing and the mutual covenants and agreements
herein contained, and intending to become legally bound hereby, the parties
agree as follows:
ARTICLE I
DEFINITIONS

    Section 1.1 Table of Definitions. The following terms have the meanings set
forth on the pages referenced below:

          Definition   Page  
Current Retained Insurance Policies
    2  
HII
    1  
Insurance Matters Agreement
    1  
Insurance Policies
    2  
New NGC
    1  
NGC
    1  
Outside-Entity Insurance Policies
    2  
Retained Insurance Policies
    2  
Separation Agreement
    1  
Shipbuilding Insurance Policies
    2  

 



--------------------------------------------------------------------------------



 



     Section 1.2 Certain Defined Terms. For the purposes of this Insurance
Matters Agreement:
          “Current Retained Insurance Policies” means Retained Insurance
Policies in effect as of the Distribution Date.
          “Insurance Policies” means insurance contracts of any kind, including,
without limitation, first-party property, primary liability, excess liability,
self-insurance, captive insurance company arrangements, reinsurance, surety
bonds, and certificates of insurance naming or benefiting NGC or one of its
pre-Distribution Subsidiaries, together with the rights, benefits, and
privileges that arise thereunder or by virtue of law, except that “Insurance
Policies” excludes life and employee benefits insurance. “Insurance Policies”
includes insurance contracts issued to Subsidiaries of NGC before NGC acquired
such Subsidiaries.
          “Outside-Entity Insurance Policies” means any Insurance Policies that
(a) are acquired by any entity that is not a member of either Group and (b) name
or benefit any New NGC Entity or any HII Entity.
          “Retained Insurance Policies” means the Insurance Policies identified
on the memorandum exchanged between the parties to this Insurance Matters
Agreement entitled “Listing of Retained Insurance Policies.”
          “Shipbuilding Insurance Policies” means the Insurance Policies
identified on the memorandum exchanged between the parties to this Insurance
Matters Agreement entitled “Listing of Shipbuilding Insurance Policies.”
     Section 1.3 Other Capitalized Terms. Capitalized terms not defined in this
Insurance Matters Agreement shall have the meanings ascribed to them in the
Separation Agreement.
ARTICLE II
SHIPBUILDING INSURANCE POLICIES
     Section 2.1 Assignment of Shipbuilding Insurance Policies. Effective as of
the date of the Internal Reorganization, to the extent not already assigned,
transferred, conveyed and delivered prior to such date and subject to
Section 2.2 of the Separation Agreement, NGC hereby assigns, transfers, conveys
and delivers to HII and HII hereby accepts and assumes NGC’s rights and
obligations in the Shipbuilding Insurance Policies to the extent that the
Shipbuilding Insurance Policies cover Shipbuilding Liabilities. NGC shall use
reasonable best efforts to obtain written confirmation from its insurance broker
that the Shipbuilding Insurance Policies may be assigned to HII or an HII Entity
and shall use reasonable best efforts to obtain any necessary consents
identified by its insurance broker to assign the Shipbuilding Insurance
Policies. Nothing in this Section shall be construed to mean that NGC or New NGC
believes that the consent by an insurer to the

2



--------------------------------------------------------------------------------



 



assignment of any particular Insurance Policy or right or obligation in or under
any particular Insurance Policy is required by Law to make such assignment
effective.
     Section 2.2 Assumption of Risk. In the event that NGC does not have the
right to completely assign the Shipbuilding Insurance Policies to HII, HII shall
bear the risk that such coverage is not available and will be obligated at its
own expense to obtain replacement coverage, but New NGC shall use reasonable
best efforts to assist HII to the extent reasonably necessary to provide HII
access to the benefits of the Shipbuilding Insurance Policies. HII shall
nonetheless be responsible for handling its own claims and coverage disputes.
New NGC shall promptly notify HII if New NGC receives notice from any insurance
carrier that NGC does not have the right to assign the Shipbuilding Insurance
Policies to HII.
     Section 2.3 Assumption of Amounts Payable. HII shall pay or cause to be
paid any self-insured retentions, deductibles, premiums, retrospective premium
adjustments, or other amounts payable after the Distribution relating to the
Shipbuilding Insurance Policies.
     Section 2.4 Further Assurances. Under the Separation Agreement, HII has
assumed or will assume the Shipbuilding Liabilities and is solely responsible
for such. HII nevertheless agrees to use its reasonable best efforts to provide
the New NGC Group the benefit of the Shipbuilding Insurance Policies to the
extent any Person seeks to collect any Shipbuilding Liability against any New
NGC Entity. HII shall not cancel, terminate, or amend the Shipbuilding Insurance
Policies in a manner that adversely affects coverage for the New NGC Group. HII
shall pay all amounts necessary to exhaust or otherwise satisfy all applicable
self-insured retentions, deductibles, and retrospective premium adjustments for
the Shipbuilding Insurance Policies and related to any Shipbuilding Liability,
as well as similar amounts not covered by the Shipbuilding Insurance Policies
and related to any of the Shipbuilding Liabilities. New NGC shall not be
responsible for letters of credit or surety bonds required to maintain the
Shipbuilding Insurance Policies.
     Section 2.5 Pending Claims. Unless otherwise provided in the Separation
Agreement, New NGC shall pay to HII all net recoveries received on claims filed
by NGC on behalf of the Shipbuilding Business under the Shipbuilding Insurance
Policies when such claims were filed prior to the Distribution Date. New NGC
shall make payments (net of expenses) to HII within 30 days of receiving the
insurance proceeds related to the claims.
ARTICLE III
RETAINED INSURANCE POLICIES
     Section 3.1 Assignment of Retained Insurance Policies. Effective as of the
date of the Internal Reorganization, to the extent not already assigned,
transferred, conveyed and delivered prior to such date and subject to
Section 2.2 of the Separation Agreement, NGC hereby assigns, transfers, conveys
and delivers to New NGC and New NGC hereby accepts and assumes NGC’s rights and
obligations in the Retained Insurance Policies. NGC shall use reasonable best
efforts to obtain written confirmation from its

3



--------------------------------------------------------------------------------



 



insurance broker that the Retained Insurance Policies may be assigned to New NGC
and its Subsidiaries and Affiliates and shall use reasonable best efforts to
obtain any necessary consents identified by its insurance broker to assign the
Retained Insurance Policies. Nothing in this Section shall be construed to mean
that NGC or New NGC believes that the consent by an insurer to the assignment of
any particular Insurance Policy or right or obligation in or under any
particular Insurance Policy is required by Law to make such assignment
effective.
     Section 3.2 Pre-Distribution Occurrences. New NGC shall use reasonable best
efforts to provide HII the benefit of the Retained Insurance Policies for
occurrences, losses, circumstances and other acts or events occurring prior to
the Distribution. HII shall make claims under the Retained Insurance Policies
directly to the insurer and shall provide New NGC contemporaneous written notice
of any such claim. HII may negotiate settlement of such claims under the
Retained Insurance Policies independently of the New NGC Group, but shall keep
New NGC reasonably advised concerning the status of any such negotiation. HII
shall obtain the prior written consent of New NGC, which shall not be
unreasonably withheld or delayed, before initiating coverage litigation against
any insurer or initiating any legal action against a broker of the Retained
Insurance Policies. In no event will HII initiate coverage litigation directly
against any New NGC Entity.
     Section 3.3 HII’s Financial Obligations for the Retained Insurance
Policies. After the Distribution Date, HII shall, independently and without the
involvement of the New NGC Group, pay all amounts necessary to exhaust or
otherwise satisfy all applicable self-insured retentions, deductibles, fronted
policy program repayments, and any other amounts not covered by the Retained
Insurance Policies and related to any claim made on the Retained Insurance
Policies by HII. HII also shall pay its proportionate share of any retrospective
premium adjustments for the Retained Insurance Policies, according to the
protocols which have historically been followed prior to the Distribution. HII
shall not be responsible for letters of credit or surety bonds required to
maintain the Retained Insurance Policies.
     Section 3.4 Assumption of Risk. In the event that New NGC does not have the
right under the Retained Insurance Policies to provide HII the benefit of such
Insurance Policies, HII shall bear the risk that such coverage is not available,
but New NGC shall at its own cost and expense use reasonable best efforts to
assist HII to the extent reasonably necessary to provide HII access to the
benefits of the Retained Insurance Policies. HII shall nonetheless be
responsible for its own claims handling. New NGC shall promptly notify HII if
New NGC receives notice from any insurance carrier that NGC does not have the
right to provide HII with the benefits of the Retained Insurance Policies.
     Section 3.5 Directors’ and Officers’ Insurance. For the six-year period
commencing immediately after the Distribution, New NGC shall maintain in effect
directors’ and officers’ liability Insurance Policies providing coverage for
acts or omissions occurring prior to the Distribution with respect to those
Persons who are currently covered by NGC’s directors’ and officers’ liability
Insurance Policies, including such Persons who become officers, directors or
employees of HII, on terms and at limits no less favorable

4



--------------------------------------------------------------------------------



 



than New NGC’s directors’ and officers’ liability Insurance Policies in any
given policy year.
     Section 3.6 Northrop Grumman Risk Management Inc. Insurance Policies.
Notwithstanding Section 3.2 of this Insurance Matters Agreement, HII shall
retain coverage under certain self-insurance policies issued by Northrop Grumman
Risk Management Inc. until March 15, 2011, but only to the extent that Northrop
Grumman Risk Management Inc. has reinsurance contracts covering losses incurred
by HII during that period. HII shall, independently and without the involvement
of the New NGC Group, pay all amounts necessary to exhaust or otherwise satisfy
all applicable self-insured retentions, deductibles, fronted policy program
repayments, and any other amounts not covered by reinsurance and related to any
claim made on Northrop Grumman Risk Management Inc. Insurance Policies.
     Section 3.7 Replacement Insurance Policies. Except as expressly set forth
above, the policy period of all Current Retained Insurance Policies shall be
deemed to end as to HII as of the Distribution. HII has arranged and shall be
obligated to maintain its own separate replacement Insurance Policies for the
period that commences as of the Distribution, and such insurance arrangements
shall be separate and apart from the insurance programs of New NGC and its
Subsidiaries.
     Section 3.8 Insurance Company Bankruptcy or Insolvency. With regards to the
Retained Insurance Policies only, the parties shall use their best efforts to
cooperate with one another to maximize the total recovery in the event of any
future settlement or other disposition of the liabilities of any insurance
company, which shall become insolvent or otherwise seek to avail itself of any
scheme of arrangement or bankruptcy proceeding. In addition, the parties shall
use their best efforts to allocate to HII any portion of any such recovery which
pertains to the Shipbuilding Liabilities.
ARTICLE IV
COOPERATION
     Section 4.1 Cooperation in Claims Handling. Each of New NGC and HII, at the
request of the other and at its own cost and expense, shall cooperate with and
use reasonable best efforts to assist the other in processing or presenting
claims made under any Insurance Policy for the benefit of any insured party.
     Section 4.2 Information. Each of New NGC and HII and their respective
Groups shall share such information as is reasonably necessary in order to
permit the other to manage and conduct its insurance matters in an orderly
fashion. On or before the Distribution, New NGC will provide to HII the best
available listing of historic Insurance Policies that provide coverage to HII
for occurrences, claims, losses, circumstances and other acts or events on or
after April 3, 2001 and electronic copies of all such Insurance Policies in its
possession. HII shall be solely responsible for maintaining this information and
New NGC shall not be obligated to provide duplicative or additional information
following the Distribution.

5



--------------------------------------------------------------------------------



 



     Section 4.3 Retention of Insurance Policies. Each of New NGC Entities and
HII Entities will use reasonable best efforts to prevent the destruction of any
Insurance Policy, to notify the other Group of the proposed destruction of any
Insurance Policy, and to give such other Group reasonable opportunity to take
possession of such Insurance Policy prior to such destruction.
     Section 4.4 Certain Actions. Except to the extent provided in this
Insurance Matters Agreement, no New NGC Entity or HII Entity shall take any
action that would compromise, jeopardize, or otherwise interfere with either
Group’s rights under any Insurance Policy. Except as otherwise contemplated by
the Separation Agreement, this Insurance Matters Agreement, or any other
Ancillary Agreement, after the Distribution, no New NGC Entity or HII Entity
shall, without the prior written consent of the other Group, which such consent
shall not be unreasonably withheld or delayed, provide any insurance carrier
with a release, or amend, modify, settle, compromise, or waive any rights under
any Insurance Policy, if such release, amendment, modification or waiver would
adversely affect any rights or potential rights of any member of the other Group
thereunder. However, nothing in this Section 4.4 shall (a) preclude any member
of any Group from presenting any claim or from exhausting any policy limit,
(b) require any member of any Group to pay any premium or other amount or to
incur any Liability or (c) require any member of any Group to renew, extend or
continue any Insurance Policy.
     Section 4.5 Allocation of Amounts. For purposes of the exhaustion of any
limits that apply to coverage available under the Insurance Policies, amounts
shall be allocated to the Insurance Policies on a first come/first served basis.
That means that amounts covered by such Insurance Policies shall be allocated to
such Insurance Policies in the order in which such amounts were paid by the
insurance companies.
     Section 4.6 No Agreement to Provide Insurance Management or Risk Management
Services. Nothing in this Insurance Matters Agreement shall be construed as
providing for or creating an obligation to provide insurance management or risk
management services.
     Section 4.7 Outside-Entity Insurance Policies. Outside-Entity Insurance
Policies are unaffected by this transaction. It will be the responsibility of
each Group to monitor and renew any Outside-Entity Insurance Policies benefiting
that Group without the involvement of the other Group. However, the parties
shall, each at its own cost and expense, use their reasonable best efforts to
cooperate and assist one another to assure that appropriate name change
amendments are made to any Outside-Entity Insurance Policies necessary to assure
that said Outside-Entity Insurance Policies insure the entity that has the
Liabilities to which the insurance relates.
ARTICLE V
GENERAL PROVISIONS
     Section 5.1 Effect if Distribution Does Not Occur. If the Distribution does
not occur, then all actions and events that are, under this Insurance Matters
Agreement, to be taken or occur effective as of the Distribution, or otherwise
in connection with the

6



--------------------------------------------------------------------------------



 



Distribution shall not be taken or occur, except to the extent specifically
agreed by the parties.
     Section 5.2 Incorporation of Separation Agreement Provisions. The following
provisions of the Separation Agreement are hereby incorporated herein by
reference, and unless otherwise expressly specified herein, such provisions
shall apply as if fully set forth herein (references in this Section 5.2 to an
“Article” or “Section” shall mean Articles or Sections of the Separation
Agreement, and references in the material incorporated herein by reference shall
be references to the Separation Agreement): Article V (relating to Mutual
Releases; Indemnification); Article VI (relating to Shared Gains and Shared
Liabilities); Article VII (relating to Exchange of Information;
Confidentiality); Article VIII (relating to Further Assurances and Additional
Covenants); Article IX (relating to Termination); Article X (relating to Dispute
Resolution); and Article XI (relating to Miscellaneous). In the event of any
conflict or inconsistency between any of the foregoing provisions of the
Separation Agreement and any provision of this Insurance Matters Agreement, this
Insurance Matters Agreement shall prevail with respect to matters governed by
this Insurance Matters Agreement.
[The remainder of this page is intentionally left blank.]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Insurance Matters
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

            NORTHROP GRUMMAN CORPORATION
      By:   /s/ Mark Rabinowitz         Name:   Mark Rabinowitz        Title:  
Corporate Vice President & Treasurer     

            NEW P, INC.
      By:   /s/ Mark Rabinowitz         Name:   Mark Rabinowitz        Title:  
President & Treasurer     

            HUNTINGTON INGALLS INDUSTRIES, INC.
      By:   /s/ C. Michael Petters       Name:   C. Michael Petters       
Title:   President and Chief Executive Officer     

[Signature Page to Insurance Matters Agreement]

 